              Case 2:19-cv-00071-wks Document 127 Filed 06/14/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF VERMONT

ALBIN MELI, et al.                            )
                                              )
                  Plaintiffs,                 )
                                              )
v.                                            )       Civil Action No. 2:19–CV–71
                                              )
CITY OF BURLINGTON, VERMONT,                  )
et al.,                                       )
                                              )
                  Defendants.                 )

                   DEFENDANTS’ REPLY TO PLAINTIFF’S OBJECTION
               TO DEFENDANTS’ MOTION TO MODIFY SCHEDULING ORDER

         Defendants, City of Burlington, Vermont, Brandon del Pozo, Jason Bellavance, and Cory

Campbell, through their undersigned counsel, respectfully submit this Reply to Plaintiff’s

Objection to Defendants’ Motion to Modify Scheduling Order. Defendants note, first, there is a

good bit the Parties agree on with respect to Defendants’ Motion to Modify Scheduling Order

(“Motion to Modify”). Second, as Defendants have been diligent in their efforts to meet the

Court’s scheduling deadlines, and as allowing Defendants’ proposed modifications to the

Scheduling Order will not deprive Plaintiffs of the October trial date Plaintiffs seek, Defendants

respectfully submit good cause exists for granting Defendants’ request to modify the Scheduling

Order.

         I.       There Is Substantial Agreement Between the Parties

         There is substantial agreement between the Parties regarding the factual background of

Defendants’ Motion to Modify. First, Plaintiffs do not contest Plaintiffs and Defendants have

engaged, and continue to engage, in discovery beyond the deadlines in the Court’s Scheduling

Order. See Dkt. No. 125, Pls’ Obj. to Mot. to Modify. Second, Plaintiffs do not dispute

Defendants have been diligent – with the sole exception of not moving for an extension of the


                                                  1
          Case 2:19-cv-00071-wks Document 127 Filed 06/14/21 Page 2 of 4




summary judgment deadline prior to that deadline expiring – in their efforts to meet the Court’s

deadlines. See id. That is, Plaintiffs neither point to other dilatory conduct by Defendants nor

assert Defendants have not worked to meet other deadlines in the Scheduling Order. See id.

Third, the Parties agree this matter should be set for trial. As indicated in Defendants’ Response

to Plaintiff’s Motion to Set Date Certain for Trial, Defendants do not oppose a date certain being

set for trial. See Dkt. No. 126. Finally, the Parties agree that in a perfect world, Defendants

would have moved for an extension of the summary judgment deadline prior to that deadline

expiring. The Parties’ conduct in this matter, however, demonstrates the Parties also agree, at

least implicitly, that neither the world nor the progress of this litigation is perfect.

        Were the progress of this litigation perfect, Plaintiffs would not be conducting discovery

beyond the deadlines for same in the Court’s Scheduling Order. Plaintiffs have conducted, and

continue to conduct, discovery beyond the deadlines for same in the Court’s Scheduling Order,

confirming the progress of this litigation has not been perfect. Defendants believed, with

Plaintiffs affirmatively conducting discovery outside the deadlines for same in the Scheduling

Order, there was a professional understanding between the Parties to allow each other the time

necessary to complete the work necessary to prepare this matter for trial. Defendants now know

Plaintiffs – despite their willingness to take discovery out of time when it benefitted them,

without objection from Defendants – did not share that understanding. There is, however, a path

forward that accommodates Defendants’ desire to modify the Scheduling Order and Plaintiffs’

desire to set this matter for trial.

        II.     There Is Good Cause for Granting Defendants’ Motion to Modify and Doing
                So Will Not Prejudice Plaintiffs

        As noted above, Plaintiffs do not dispute Defendants have been diligent – with the sole




                                                    2
         Case 2:19-cv-00071-wks Document 127 Filed 06/14/21 Page 3 of 4




exception of not moving for an extension of the summary judgment deadline prior to that

deadline expiring – in their efforts to meet the Court’s deadlines. The inquiry into whether a

party has demonstrated the diligence required to warrant a modification of scheduling deadlines

is not necessarily limited to the specific deadline(s) the party seeks to modify. See generally

Over & Under Piping Contractors, Inc. v. Vermont Gas Sys., Inc., No. 2:15-CV-169, 2018 WL

4108034, at *1 (D. Vt. July 24, 2018) (referring to party’s diligence generally). Rather, the

inquiry asks more broadly whether the party has been generally diligent in the course of the

litigation. See id. Here, Defendants have been diligent in moving this litigation forward, and

Plaintiffs do not argue to the contrary. See Dkt. No. 125 at 5. As Defendants have been diligent

in this litigation, good cause to grant Defendants’ Motion to Modify exists. See Over & Under

Piping Contractors, Inc., 2018 WL 4108034, at *1.

       Plaintiffs argue Defendants could have moved for summary judgment on the basis of

qualified immunity earlier in this litigation. Dkt. No. 125 at 5. That argument ignores there are

bases, beyond qualified immunity, upon which Defendants can move for summary judgment.

While Defendants could have prematurely moved for summary judgment solely on the basis of

qualified immunity, doing so almost certainly would have necessitated a second motion for

summary judgment from Defendants, needlessly expending the Court’s and the Parties’

resources.

       Moreover, granting Defendants’ Motion to Modify will neither delay this litigation nor

prejudice Plaintiffs. In their Objection, Plaintiffs argue granting Defendants’ Motion to Modify

will prejudice Plaintiffs by preventing Plaintiffs from bringing this matter to trial. Dkt. No. 125

at 6. Plaintiffs seek a trial date in October, 2021. Id. Modifying the Scheduling Order as

outlined in Defendants’ Motion to Modify will not interfere with an October, 2021 trial date.



                                                 3
          Case 2:19-cv-00071-wks Document 127 Filed 06/14/21 Page 4 of 4




Indeed, as noted in Defendants’ Response to Plaintiff’s Motion to Set Date Certain for Trial,

Defendants do not oppose setting a trial date for this matter. See Dkt. No. 126.

        Defendants’ Motion to Modify contemplates Motions for Summary Judgment being filed

no later than July 1, 2021. If Motions for Summary Judgment are filed by July 1, there will be

adequate time for the motions to be briefed and disposed of prior to an October, 2021 trial date.

As such, granting Defendants’ Motion to Modify will neither prejudice Plaintiffs nor deprive

Plaintiffs of the date certain for trial they seek.

        In the end, then, there is both good cause for granting Defendants’ Motion to Modify and

no harm to Plaintiffs in doing so. It will always be true that Defendants could have moved to

extend the deadline for summary judgment prior to that deadline expiring. Focusing solely on

that argument, however, ignores that Plaintiffs tread beyond the deadlines imposed by the

Court’s Scheduling Order as well and, more importantly, that Defendants have otherwise been

diligent throughout this litigation. Accordingly, Defendants respectfully submit Defendants’

Motion to Modify should be granted.

        Dated at Burlington, Vermont this 14th day of June, 2021.

                                                          CITY OF BURLINGTON, VERMONT,
                                                          BRANDON DEL POZO, JASON
                                                          BELLAVANCE, AND CORY CAMPBELL

                                                 By:      /s/ Pietro J. Lynn
                                                          Pietro J. Lynn, Esq.
                                                          Lynn, Lynn, Blackman & Manitsky, P.C.
                                                          Counsel for Defendants
                                                          76 St. Paul St. - Suite 400
                                                          Burlington, VT 05401
                                                          (802) 860-1500
                                                          plynn@lynnlawvt.com




                                                      4
